Title: To Thomas Jefferson from Horatio Turpin, October 1823
From: Turpin, Horatio
To: Jefferson, Thomas

Dear Sir Gallatin County, Kentucky Octo 1823.This will be handed you by my Son Edward A Turpin, who on his way to Richmond will call at Monticello & I take the liberty of introducing him to his Kinsman Mr Jefferson. He is a graduate of the Academical college of Transylvania University, of the last Session, and is intended for the profession of the Law, in the Study of Which he has been engaged under his Relation Jno J. Crittenden of Frankfort only about two months. he will Return again this fall, when I hope I shall hear that Yourself and Family are in the enjoyment of good health, I remov,d to this Country two years ago and Setled almost in the woods, about Six miles from the Ohio, and near a little Town called Frederickburg.mrs Turpin join me in Our best wishes for Yourself and Familyand am Respectfully Yr mo affect te  KinsmanHoratio Turpin